427 F.2d 150
70-1 USTC  P 12,686
John David SNODGRASS, as Administrator of the Estate of JohnMilton Snodgrass, Deceased, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 28128.
United States Court of Appeals, Fifth Circuit.
May 27, 1970.

Macon L. Weaver, U.S. Atty., Johnnie M. Walters, Asst. Atty. Gen., Tax Div., U.S. Dept. of Justice, Washington, D.C., Lee A. Jackson, Thomas L. Stapleton, Stanley L. Ruby, Attys., Tax Div., Dept. of Justice, Washington, D.C., Wm. K. Hogan, Atty., Dept. of Justice, Washington, D.C., for appellant.
John David Snodgrass, Huntsville, Ala., for appellee.
Before BELL, COLEMAN, and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This appeal involves estate taxes.  The decision below is reported.  Snodgrass v. United States, N.D.Ala.1968, 308 F.Supp. 440.


2
The government concedes that the question whether a widow under Alabama law must pay her pro rata share of the federal estate tax, thereby reducing the marital deduction, is controlled adversely to the government by Cox v. United States, 5 Cir. 1970, 421 F.2d 576, 583-585.


3
The only other question presented is whether there was an evidentiary base for the verdict of the jury on valuation.  The base was ample.


4
Affirmed.